RESOLUCIÓN
Tras el paso cercano a Puerto Rico del huracán Irma, el sistema eléctrico sufrió averías a través de todo Puerto Rico. Al día de hoy, todavía no se ha restablecido en su totalidad el servicio de energía eléctrica en muchos sectores.
Por lo tanto, para evitar que las partes se vean imposi-bilitadas de presentar sus recursos debido a esta situación, se extenderán hasta el miércoles 13 de septiembre de 2017 los términos que quedaron en suspenso desde el martes 5 de septiembre de 2017 y que hubiesen vencido hoy lunes, 11 de septiembre de 2017, por ser el próximo día laborable. Ello, al amparo de nuestra facultad para reglamentar los procedimientos judiciales y conforme a lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 LPRA secs. 72 y 73).
Se recaba que los abogados y las abogadas, así como las partes, deben hacer los arreglos necesarios para cumplir con la presentación de los escritos correspondientes con-forme a lo aquí dispuesto.

Se ordena la difusión inmediata de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(.Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina